JVoodbridge, Chief Judge.
I have generally erased intervening damages, when a recognisance has been presented, to me for signature, as I would have the conditions of the recognisance to rest entirely on the statute.
But this recognisance is said to be predicated on the common law practice, If this be true, it is *136clear that the bond can never be chancered below the judgment debt.
Cephas Smith, for plaintiff.
Chauncey Langdon, for defendant.

Curia advisare vult.

At the ensuing term, the Court chancered the bond of recognisance to a sum merely nominal.